DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-17, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Meyer (US 20070135838).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-3, 6-17, and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 20070135838). 
Regarding claims 1-2, 6, 10, and 26, Meyer discloses a composite suture needle (Fig. 3A) comprising:
an elongated body (shown in Fig. 3) having a curved proximal body section, a curved distal body section, and a curved midsection that extends between said curved proximal body section and said curved distal body section (see annotated Fig. 3 below), wherein an entirety of said elongated body has a partially circular shape (Figs. 3-3A) and circular shape (Figs. 3-3A), and wherein said curved midsection defines a reduced diameter section 3R of said elongated body having a first diameter (annotated Fig. 3 below, para. 0141);
said curved proximal body section of said elongated body including a proximal shoulder 3M located at a distal end of said curved proximal body section that defines a second diameter that is greater than the first diameter of said curved midsection of said elongated body (see annotated Fig. 3 below, Fig. 3C, para. 0141);
said curved distal body section of said elongated body including a distal shoulder located at a proximal end of said curved distal section that defines the second diameter that is greater than the first diameter of said curved midsection of said elongated body (see annotated Fig. 3[1] below which illustrates a stepped portion between the reduced section 3R and distal section 1A);
a sheath 3Q overlying said curved midsection that defines the reduced diameter section 3R of said elongated body (annotated Fig. 3, Fig. 3A, para. 0141), wherein said sheath 3Q has a proximal end that abuts against said proximal shoulder 3M of said curved proximal body section (Figs. 3B-D, para. 0141), a distal end that abuts against said distal shoulder of said curved distal body-section (annotated Fig. 3[1] below, Fig. 3A).


    PNG
    media_image1.png
    354
    496
    media_image1.png
    Greyscale

Annotated Fig. 3 of Meyer


    PNG
    media_image2.png
    351
    496
    media_image2.png
    Greyscale

Annotated Fig. 3[1] of Meyer

Regarding claims 3 and 12, Meyer discloses wherein said curved midsection of said elongated body comprises stainless steel (para. 0003, 0197) and said sheath that overlies said curved midsection comprises nitinol (para. 0066).
Regarding claims 7 and 13-14, Meyer discloses wherein said sheath has the proximal end, the distal end, and a lumen that extends from the proximal end to the distal end of said sheath (best shown in Figs. 3, 3C, 3E, 3H), and wherein said curved midsection of said elongated body is disposed within said lumen of said sheath (Figs 3-3B, para. 0141), wherein said curved midsection of said elongated body has the first outer diameter and said lumen of said sheath has a first inner diameter that is greater than or equal to the first outer diameter of said curved midsection of said elongated body (Fig. 3-3C, para. 00141; note: the inner diameter of the sheath must be greater than or equal to the first outer diameter of the curved midsection in order for the sheath to slide the sheath over the needle tip).
Regarding claims 8 and 15, Meyer discloses wherein said sheath has an outer surface defining a third outer diameter that approximates the second outer diameter of said proximal shoulder and the second outer diameter of said distal shoulder (Fig. 3 illustrates the distal and proximal ends of the sheath abutting the distal shoulder (see annotated Fig. 3[1] above) and proximal shoulder; para. 0141 further discloses that “the sheath 3Q is stopped and makes a snug or tight junction upon meeting element 3M”, Fig. 3C-E)
Regarding claim 9, Meyer discloses wherein said elongated body and said sheath 3Q are curved (Figs. 3-3A illustrate that said elongated body is curved into a semi-circular shape and the sheath 3Q is curved into a partially circular shape to fit along the length of a portion of the elongate body).
Regarding claim 11, Meyer discloses wherein said curved midsection 3R and said sheath 3Q overlying said curved midsection define a flexible region of said composite suture needle that is more elastic than said curved proximal body section and said curved distal body section of said elongated body of said composite suture needle. (Note: the elongated body which includes the curved proximal/distal body sections and the reduced diameter midsection comprises stainless steel and the  sheath comprises nitinol (a known flexible material) (para. 0003, 0066, 0197) .  In the reduced diameter region of the elongated body, a portion of the steel is reduced and replaced with nitinol via. the sheath (Figs. 3-3A).  Therefore, the curved midsection and the sheath defines a flexible region of nitinol/steel compared to the curved proximal/distal body sections which is formed of steel only)
Regarding claims 16, Meyer discloses wherein said proximal body section of said elongated body comprises a proximal end face (see annotated Fig. 3[2] of Meyer below) and a suture receiving hole formed in the proximal end face (Figs. 1, 3 illustrate the suture material 1B extending within a lumen defined by proximal midsection 1C) and wherein said curved distal body section 1A of said elongated body comprises a tissue piercing point at a distal end thereof (Fig. 3A, para. 0141).


    PNG
    media_image3.png
    354
    492
    media_image3.png
    Greyscale

Annotated Fig. 3[2] of Meyer
Regarding claims 17, Meyer discloses wherein said sheath 3Q is attached via a thermal shrink fit process to said curved midsection of said elongated body (para. 0046-0048, 0066 discloses that the nitinol forming the sheath allows the sheath to contract around the needle bod; para. 0018, 0049, 0069 discloses that state of contraction may be permanent.) (Note: the phrase “attached via a thermal shrink fit process to said curved midsection of said elongated body” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed sheath is attached to the reduced curved midsection of the elongate body in it’s final form (Figs. 3-3A).)
Regarding claims 27 and 29, Meyer discloses further comprising a suture receiving hole formed in a proximal end of said curved proximal body section (Figs. 1, 3 illustrate the suture material 1B extending within a lumen defined by proximal midsection 1C).
Regarding claims 28, Meyer discloses wherein said sheath 3Q overlying said curved midsection that defines the reduced diameter section 3R of said elongated body has a partially circular shape (Figs. 3-3A).
Regarding claims 30 and 31, Meyer discloses wherein said elongated body has a semi-circular shape (Figs. 3-3A; fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20070135838), as applied to claim 1, in view of Cichocki (US 20060047309).
Regarding claim 4, Meyer discloses all of the limitations set forth above in claim 2, including wherein said elongated body comprises stainless steel (para. 0003, 0197). However, Meyer does not expressly disclose the specific type of stainless steel. 
Cichocki teaches a method of forming suture needles via. metal-injection process (MIM) and discloses that stainless steel is commonly used to form suture needles (para. 0004, 0007, and 0036), wherein said stainless steel is selected from the group of stainless steels consisting of austenitic stainless steels, martensitic-aged (mar-aged) stainless steels, stainless steels, and martensitic-aged alloys (para. 0036 of Cichocki). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated body in Meyer to be formed from one of the listed stainless steel materials: austenitic stainless steels, martensitic-aged (mar-aged) stainless steels, stainless steels, and martensitic-aged alloys of as taught by Cichocki since it is a known material in the art used to form suture needles and to improve their strength and ductility when piercing tissue (para. abstract, 0004, 0007, and 0036).



Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koseki (JP 2013009914) in the same field of endeavor discloses a composite suture needle (Figs. 1-2) comprising: an elongated body 2 having a partially circular shape (Fig. 1), and wherein said elongated body 2 has a reduced diameter section 4 that defines a first outer diameter (Fig. 2) and a sheath 3 overlying said reduced diameter section 4 of said elongated body 2, wherein said sheath 3 comprises a material that is more elastic than said elongated body (para. 0046-0047 discloses that the sheat is formed form a polymer or rubber and the elongated body is formed of a metal).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771